Order entered October 8, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00610-CR
                                       No. 05-13-00611-CR
                                       No. 05-13-00612-CR

                       DOMINIQUE TRAVUN THORNTON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-55959-U, F12-55960-U, F12-55961-U

                                             ORDER
       The Court ORDERS court reporter Peri Wood to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit nos. 26 and 60, CDs.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter of the 291st Judicial District Court, and to counsel for all parties.


                                                        /s/   DAVID EVANS
                                                              JUSTICE